    Case 1:18-cr-00230-BAH Document 33 Filed 09/16/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA
                                                      CRIMINAL NO. 18-CR-230
               V.

  JAMES PIERCE

                       Defendant.


                                        STIPULATION

       The United States of America, by and through its counsel of record, and defendant James

Pierce, by and through his counsel of record, hereby stipulate that:

       The following bank-account records are authentic under Federal Rule of Evidence 901 and
                                                                                           Federal
are records of a regularly conducted business activity subject to the hearsay exception of

Rule of Evidence 803(6):

                           Bank Account               Description of Records
                    Bank of America Accounts       JPierce Investments Account
                    1413, 1594                     Records
                    JPMorgan Chase Accounts        JPierce Investments and
                    6628, 0353, 3072               James Pierce Account
                                                   Records               -
                    Citibank Account 5018          Mohammed Mohajer
                                                   Account Records
                    Wells Fargo Account 3377       Richard Sommerfeld Account
                                                   Records
                    Wells Fargo Account 2558       Coburn and Greenbaum
                                                   Account Records
                    Citibank Accounts 1466,        Silverside Group Corp.
                    7512                            Account Records
                    Total Bank Accounts 9106,       Silverside Group Corp.
                    9320                          _ Account Records
                    Wells Fargo Account 5036        Mercantil Financial Group
                                                    Account Records




                                                  1
    Case 1:18-cr-00230-BAH Document 33 Filed 09/16/19 Page 2 of 3




       The parties also agree and stipulate that the following records obtained from the Florida

Department of State are authentic under Federal Rule of Evidence 902 and are public records

subject to the hearsay exception of Federal Rule of Evidence 803(8):

                    Description of Records                     Bates Numbers
          Florida Department of State - Mercantil         DOJ-152731-152736
          Financial Group Records
          Florida Department of State — JPierce           DOI-150274-15028S
          Investments and Silverside Group Records


       The parties also agree and stipulate that the following records obtained from e-mail

service providers are authentic under Federal Rule of Evidence 901:

                       E-mail Account              Description of Records
                cpcogroup@gmail.com              Mohammed Mohajer Gmail
                                                 Account Records
                manhattanlux@gmail.com           Henry Feld Gmail Account
                                                 Records
                avisalliancecapitall1c@gmail.com Keaven Williams Gmail
                                                 Account Records

                                                                                        obtained from
        Finally, the parties agree and stipulate that the records that the government
                                                                                  2018 are
the defendant's cell phone pursuant to the search warrant issued on August 21,
                                                                             by the
authentic under Federal Rule of Evidence 901. These include records produced
                                                                                July 15, 2019
 government to the defendant on September 20, 2018, November 7, 2018, and

 (including DOJ-152701 — 152730).


        IT IS SO STIPULATED.




                                                  2
  Case 1:18-cr-00230-BAH Document 33 Filed 09/16/19 Page 3 of 3




                              Respectfully submitted,


                              ROBERT ZINK
                              Chief, Fraud Section

DATED: September   , 2019
                              BLAKE GOEBEL
                              Trial Attorney

                              JUSTIN WEITZ
                              Assistant Chief

                              Attorneys for Plaintiff
                              UNITED STA l'ES OF AMERICA



DATED: September/2, 2019
                              DAN COGDELL
                              Attorney for Defendant JAMES PIERCE




                                   3
